The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claims 65 are objected to because of the following informalities:
Claim 65 is objected to because it repeats each Markush option twice.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 29, 36, 40 and 59-74 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US Patent Pub. No. 2013/0293578) in view of Mahmood et al. (US Patent Pub. No. 2017/0296292), and further in view of Gelman et al. (WO 2017/145155).
Leung teaches four-dimensional image registration using a dynamic model for augmented reality in medical applications (see Title).  Figure 1 illustrates “a patient 10 may be undergoing a minimally invasive surgical procedure involving the heart” (see paragraph 29).  Paragraph 33 describes how motion of the heart results in mis-alignment of important anatomical features during the surgical navigation process.  “The accuracy of superimposing the pre-operative planning image over the real-time patient image may affect whether the physician can utilize the augmented reality image to properly execute the procedure as planned” (see paragraph 34).  “Superimposing the pre-operative planning image with the real-time patient image may involve aligning certain readily distinguishable points on the pre-operative planning image and the real-time patient image. These points may be interchangeably referred to as "landmark points," "registration points," or "control points." A control point may be any easily distinguishable or identifiable point on an image” (see paragraph 35).  Further embodiments describe surgeries related to lung tumors, but Figure 1 relates to procedures concerning the heart and paragraph 37 also explicitly states that the heart may be the organ of interest for which motion is compensated.
“FIG. 2A may represent the shape and position of the lung and the tumor at a given time, which may be referred to as t=T. That is, when t=T, the lung may have a shape and position corresponding to the first state 210a, and the tumor may have a shape and position corresponding to the first state 215a” (see paragraph 40).  “In FIG. 2B, an augmented reality image 203 of the lung in a second state 200b is shown in a contracted state at t=T+1. The lung in the second state 200b may exhibit a different shape or position at this time from the lung in the first state 200a. The contracted state of the lung in the second state 200b may also cause the shape or position of the tumor to transition from the first state 215a to a second state 215b” (see paragraph 42).  These two passages from paragraph 40 and 42 teach at least two images tagged with corresponding two time points (i.e., t=T and t=T+1).  “The augmented reality images depicted in FIG. 2A and FIG. 2B may be three dimensional images” (see paragraph 44).  This paragraph reads on lines 3-10 of claim 21 (i.e., beginning at “a computer system with one or more processors”).
However, Lueng does not teach a stereoscopic optical head mounted display.
Mahmood teaches a system and method for surgical imaging (see Title) in which “a head-mountable device (HMD) can include a display configured to provide an image within a field of view of an environment of the HMD… Three-dimensional image information indicative of one or more internal features of the patient is provided. Based on information from the at least one sensor, a position of the surgical patient can be determined. Based on the determined position of the surgical patient, the HIVID can display at least a portion of the three-dimensional image information superimposed on at least a portion of the surgical patient within the field of view” (see Abstract; see Figure 1 illustrating the HMD).  “3D image information can be displayed in various manners. For instance, the 3D information can be displayed using a holographic display, which utilizes light diffraction to create a virtual 3D image. In other examples, the 3D information can be displayed using stereoscopy in which different 2D images are displayed to the left and right eye in order to give the perception of 3D depth” (see paragraph 20).  “The augmented reality scenario 300 illustrated in FIG. 3 depicts a field of view of the surgeon 202 through a display of the HMD 210. A 3D model 302 of internal features of the patient 204 appears superimposed on a portion of the patient 204 within the field of view. The 3D model 302 can be generated using data from a medical scan” (see paragraph 34).  This teaches the use of a stereoscopic optical head mounted display (see line 2 of claim 21) and the combination with Leung would provide for the stereoscopic optical HMD displaying the at least two 3D images of Leung superimposed or aligned with a physical anatomic structure of the patient (see lines 11-13 of claim 21; noting that the purpose of Mahmood is to accurately overlay the internal anatomy onto the real-world patient via the HMD).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a stereoscopic head mounted display, as taught by Mahmood, with the system and methods taught by Leung, because “During surgery, it may be desirable for a surgeon to view a 3D representation of a patient's internal features superimposed on the patient in the vicinity of a surgical area” (see paragraph4 of Mahmood).  The use of the HMD of Mahmood would allow the surgeon to keep their vision set on the patient, rather than looking away a display that may be located elsewhere.

Leung teaches to provide at least two distinct 3D images at different time points (e.g., t=T and t=T+1) and teaches that “registration of the pre-operative image on the patient image can be improved by accounting for motion of the organ” (see Abstract).  Additionally, Leung teaches the use of a “state estimation process” (see paragraph 57), which utilizes a dynamic model associated with the motion of the patient’s organ.  In the equations at the end of paragraph 57, the “function F is the state transition function that describes the dynamics of the registration parameters under the patient's motion” (see paragraph 59).  “[M]otion of the heart… may be used for the function F” (see last sentence in paragraph 60).
However, the mere use of a dynamic model of the motion of the heart does not explicitly teach “data of a phase of the cardiac cycle of the patient”, as recited in lines 14-15 of claim 21.  Additionally, Leung teaches that “A control point may be any easily distinguishable or identifiable point on an image” (see paragraph 35), but does not state that this may be a feature of the patient’s body (i.e., an anatomical landmark).
Gelman teaches a method and system for displaying holographic images within a real object (see Title).  Note that Figure 2A of Gelman presents the same concept as shown by Figure 3 of Mahmood.  On page 68, Gelman discusses 4D Registration and states that the image display system “optionally shifts the holographic image in synchronization with the cyclic phenomena such as: a breathing cycle, to a heartbeat, to cyclical flow, to metabolic processes and electrical signals such as ECG, which correspond to heartbeats. The co-registration is maintained for the time evolving movement of the organ” (see lines 23-27 on page 68).  Gelman also teaches that “In some embodiments the image of the internal organ is located at its correct location relative to a patient's body, optionally by aligning known landmark(s) on the body, such as a natural shape of the body or such as a marking added to the body, with known landmarks in the internal organ, again a natural shape of the internal or a marking added to the organ” (see page 20, lines 16-20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an ECG to assist with registration in a fourth dimension and to utilize natural anatomical features as control points to assist with registration in the three spatial dimensions, as taught by Gelman and to combine these techniques into the system and methods of Leung, thereby eliminating the need for applying fiducials to the patient and alleviating the computational need for generation of dynamic models (by using an ECG (i.e., associating t=T and t=T+1 to specific portions of the ECG waveform to thereby maintain the time evolving movement of the organ).

Regarding claim 29, it is noted that Gelman teaches the use of “electrical signals such as ECG” for 4D registration (see lines 23-27 on page 68).
Regarding claim 36, it is noted that Gelman teaches that “Optionally, tracking the cyclic movement of a body can be done by monitoring a time dependent movement of the markers. Knowing the relative position of the acquired data, the CGH image may optionally be co-registered at any time. Image processing can be used to predict a true location of an organ for different movements of the organ” (see page 68, lines 28-31).
Regarding claim 40, it is noted that paragraph 46 of Leung teaches that pre-operative image is superimposed onto real-time patient data and images.  Therefore, as long as the patient’s heart is beating this would obviously result in maintaining the superimposition of the 3D images through multiple, entire cardiac cycles of the patient.
Regarding claim 59, Leung teaches that “Image processing software can be used to process the real-time patient image 300 to identify the control points 325a-325d of the tumor 215 and the corresponding control points 225a-225d of the pre-operative planning image 210” (see paragraph 47).  This specifically reads on “a tumor” in the Markush claim 59.  However, it is noted that Gelman states “In some embodiments the image of the internal organ is located at its correct location relative to a patient's body, optionally by aligning known landmark(s) on the body, such as a natural shape of the body … with known landmarks in the internal organ, again a natural shape of the internal” (see page 20, lines 16-20).  Therefore, any natural shape of the anatomy is obvious for image analysis and landmark determination and registration.
Regarding claim 60, Leung teaches an imaging device 20 that may be used to generate the real-time patient images which are used for registration and generation of the augmented reality images (see paragraph 30).  This at least reads on “an image capture system” in the Markush claim 60.
Regarding claim 61, Leung teaches that the augmented reality system may “provide the physician with the position or orientation of the surgical tool, or to enhance the location of a tumor” (see paragraph 25).  Additionally, Mahmood teaches that “racking sensors 208 can track a position and orientation of the surgical implement 214 by tracking a position and orientation of the one or more fiducial markers on the surface of the surgical implement 214. Similar to displaying the 3D model 302 of internal features of the patient 204, the HMD 210 can display a 3D model of the surgical implement 214. For instance, based on the relative determined positions and orientations of the HMD 210 and the surgical implement 214, the HMD 210 can display the 3D model of the surgical implement 214 so that the position of the model of the surgical implement 214 relative to the 3D model 302 of the internal features is equivalent to the position of the actual surgical implement 214 relative to the actual internal features of the patient 204” (see paragraph 41).
Regarding claim 62, Leung teaches that “The transformation may be a rigid transformation and if so, then R(t) may contain six parameters, i.e., three translation parameters along the x, y, and z axis, and three orientation parameters around the x, y, and z axis” (see paragraph 56).
Regarding claim 63, Leung teaches that “Some example imaging modalities for obtaining non-invasive images may include computed tomography ("CT"), X-rays, positron emission tomography ("PET"), magnetic resonance imaging ("MRI"), and ultrasound, all of which provide various forms of non-invasive patient imaging” (see paragraph 20).  Similarly, paragraph 2 of Mahmood teaches multiple imaging modalities that can be used.
Regarding claim 64, it is noted that Leung teaches “Improved augmented reality images may be generated by superimposing a pre-operative planning image on a real-time patient image” (see paragraph 4).  Therefore, Leung uses both pre-operative and real-time intra-operative images.
Regarding claim 65 , it is noted that Leung teaches at least two 3D representations of a tumor, which at least is a physical anatomic structure, a physical tissue, a physical anatomical target for surgical or other medical intervention.
Regarding claim 66, Leung teaches that the augmented reality system may “provide the physician with the position or orientation of the surgical tool, or to enhance the location of a tumor” (see paragraph 25).  Additionally, Mahmood teaches that “racking sensors 208 can track a position and orientation of the surgical implement 214 by tracking a position and orientation of the one or more fiducial markers on the surface of the surgical implement 214. Similar to displaying the 3D model 302 of internal features of the patient 204, the HMD 210 can display a 3D model of the surgical implement 214. For instance, based on the relative determined positions and orientations of the HMD 210 and the surgical implement 214, the HMD 210 can display the 3D model of the surgical implement 214 so that the position of the model of the surgical implement 214 relative to the 3D model 302 of the internal features is equivalent to the position of the actual surgical implement 214 relative to the actual internal features of the patient 204” (see paragraph 41).
Regarding claim 67, Leung teaches that “The augmented reality image 58 may include a pre-operative planning image that includes two lines 70, 72, which are superimposed on the real-time patient image depicting the vein 60 and guide wire 65, to inform the physician of the area involving the procedure. The lines 70, 72 may indicate, for example, a location where a stent should be placed in the vein 60 or where a tumor should be excised” (see paragraph 32).  This at least reads on “a virtual guide, a virtual trajectory, a virtual tissue resection, or a virtual tissue ablation”.
Regarding claim 68, it is noted that in Figure 3 of Mahmood, there are two fiducial markers located on the patient’s legs and two markers located on the top of the head.  In the view illustrated in Figure 3, these sets of markers are not directly visible through the stereoscopic optical head mounted display.  However, “the HMD 210 can include a camera for detecting a position of the fiducial markers 206 relative to a position of the HMD 210” (see paragraph 60) and as long as the HMD can detect the fiducials then the HMD can process the information and be aware of the location of the patient with respect to the HMD.  As such, the fiducials do not need to be visible within the HMD by the operator to function properly.
Regarding claim 69, Gelman teaches “aligning known landmark(s) on the body, such as a natural shape of the body or such as a marking added to the body, with known landmarks in the internal organ” (see page 20, lines 17-19).  By teaching “with known landmarks in the internal organ”, this teaches physical anatomical landmarks or structure that are below a skin, inside an organ, underneath an organ surface or underneath a tissue surface.
Regarding claim 70, it is noted that Gelman teaches the use of “electrical signals such as ECG” for 4D registration (see lines 23-27 on page 68).
Regarding claim 71, it is noted that the HMD of Mahmood “the wearer can observe the real-world view through the transparent lenses” (see paragraph 19).
Regarding claim 72, Leung teaches that “In FIG. 1, a patient 10 may be undergoing a minimally invasive surgical procedure involving the heart. The exact surgical procedure may vary, but for purposes of illustration, the procedure may involve insertion of a surgical tool into a vein at an incision in the patient's leg. The surgical tool may then be guided through the vein to the patient's heart. Specifically, the surgical tool may be attached to a guide wire 65 that is inserted into an incision 55 in the patient 10” (see paragraph 29; emphasis added).
Regarding claim 73, while Leung teaches viewing a guidewire and details for stent placement, Gelman adds that “the HMD 202 displays to the viewer 201 artificial devices implanted in the body 211 of the patient, such as stent(s), heart valves, pacemakers, artificial joints, and so on, so the viewer 201 sees the artificial devices appear within the body 211 at their correct locations” (see page 27, lines 15-18).  Additionally, Gelman teaches that “Embodiments of a 3D see-through vision system can be employed in a variety of clinical areas, for a large range of clinical applications, including but not limited to: Volumetric Tissue Biopsy; Biliary Drainage and Stenting; Chemoembolization; Embolization; Irreversible Electropolation, Infection and Abscess Drainage; Needle Biopsy; Radiofrequency (or other energy source) Ablation; Urinary Tract Obstruction; Uterine Artery Embolization; Uterine Fibroid Embolization; Vertebroplasty, Dental Implants, Interventional Neurology” (see page 51, line 29 through page 52, line 3).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any number of surgical instruments with the system and methods of Leung as combined with Mahmood and Gelman depending on the surgical procedure being performed, including by not limited to those being claimed.  Furthermore, it is noted that “Volumetric biopsy” on page 52 of Gelman teaches the use of a needle to perform the biopsy, which such a procedure requires the extraction of a tissue sample, thereby reading on an “extraction instrument”.
Regarding claim 74, Gelman teaches that its headset can “display 3D images at locations where objects are not expected to be visible to the naked eye, and projected as being transparent and/or having variable degrees of transparency, opacity or translucence” (see page 48, lines 26-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799